                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT,                                      CIVIL ACTION
    Plaintiff,

        v.                                            NO. 18-5111

KEEFE GROUP,
    Defendant.

                                            ORDER

        AND NOW, this 9th day of January 2019, upon considering Plaintiff's Motion to amend

the complaint (ECF Doc. No. 6) under our December 7, 2018 Order (ECF Doc. No. 5) with

attached proposed amended Complaint (ECF No. 6-1), which we construe as an amended

Complaint seeking damages for unjust enrichment absent diversity of citizenship, and for reasons

in the accompanying Memorandum, it is ORDERED:

        1.      Plaintiff's Motion to amend the Complaint (ECF Doc. No. 6) is DENIED as moot

as we already granted Plaintiff leave to file an amended Complaint;

       2.      The Clerk of Court shall file the amended Complaint (ECF Doc. No. 6-1 );

        3.     The amended Complaint (ECF Doc. No. 6-1) is DISMISSED for lack of subject

matter jurisdiction in this Court; and,

       4.      The Clerk of Court shall close this case.




                                                   ~.....--,J.--
